UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6377 DREYFUS MUNICIPAL FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/2014 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Bond Fund November 30, 2014 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.4% Rate (%) Date Amount ($) Value ($) Alabama3.2% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/19 5,000,000 5,787,850 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 5,500,000 6,689,650 Birmingham Water Works Board, Water Revenue 5.00 1/1/23 1,395,000 1,639,557 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 1,004,290 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 14,000,000 a 9,398,060 Alaska.4% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 3,750,000 2,870,213 Arizona1.0% Arizona Board of Regents, Stimulus Plan for Economic and Educational Development Revenue (Arizona State University) 5.00 8/1/31 3,770,000 4,359,515 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,750,000 3,381,563 California8.8% Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/43 3,900,000 4,357,236 California, Economic Recovery Bonds (Prerefunded) 5.00 7/1/19 2,000,000 b 2,364,560 California, GO 5.25 10/1/16 295,000 300,068 California, GO (Various Purpose) 5.25 3/1/30 2,500,000 2,904,225 California, GO (Various Purpose) 5.75 4/1/31 1,700,000 2,003,722 California, GO (Various Purpose) 5.50 11/1/35 3,575,000 4,223,684 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,640,950 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/27 5,260,000 6,227,893 California State Public Works Board, LR (Department of State Hospitals) (Coalinga State Hospital) 5.00 6/1/25 8,325,000 9,831,991 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,000,000 5,516,550 California Statewide Communities Development Authority, Revenue (The Salk Institute for Biological Studies) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/24 1,880,000 1,930,027 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 c 1,299,752 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/27 2,000,000 c 1,267,140 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 1,325,000 1,251,674 Los Angeles, Wastewater System Revenue 5.75 6/1/34 2,500,000 2,943,000 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/30 1,000,000 1,127,130 Pajaro Valley Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 1,500,000 c 1,049,925 Placer Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/27 4,110,000 c 2,649,758 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,275,980 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,269,620 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 3,280,000 3,819,527 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/25 1,000,000 1,170,210 Tustin Unified School District, Community Facilities District Number 97-1, Senior Lien Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 0.00 9/1/21 1,615,000 c 1,344,859 University of California Regents, General Revenue 5.75 5/15/31 2,000,000 2,378,140 Colorado3.0% Black Hawk, Device Tax Revenue 5.00 12/1/14 500,000 500,185 Black Hawk, Device Tax Revenue 5.00 12/1/18 600,000 618,462 City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/43 15,000,000 16,748,700 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,000,000 1,162,030 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,200,000 1,393,680 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,113,500 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/24 2,000,000 2,068,700 Connecticut1.6% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/29 5,000,000 5,892,550 Hartford County Metropolitan District, Clean Water Project Revenue (Green Bonds) 5.00 11/1/33 5,740,000 6,721,655 District of Columbia1.0% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 4,000,000 4,533,840 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.25 7/1/29 1,750,000 2,005,360 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.13 7/1/32 1,000,000 1,143,770 Florida7.4% Broward County, Airport System Revenue 5.38 10/1/29 2,535,000 2,905,161 Broward County, Airport System Revenue 5.00 10/1/42 7,500,000 8,305,950 Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (Insured; Assured Guaranty Corp.) 5.00 4/1/36 1,800,000 1,838,448 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/19 3,000,000 3,459,600 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 1,255,000 1,395,397 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 3,535,000 4,165,467 Florida Department of Corrections, COP (Okeechobee Correctional Institution) (Insured; AMBAC) 5.00 3/1/15 1,000,000 1,011,010 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/21 2,145,000 2,575,802 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/25 4,000,000 4,803,080 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 3,260,000 3,868,903 Jacksonville Electric Authority, Electric System Subordinated Revenue 5.00 10/1/28 2,000,000 2,339,880 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/25 1,530,000 1,824,999 Miami-Dade County, Seaport Revenue 5.50 10/1/42 3,000,000 3,436,770 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) 5.75 4/1/28 1,250,000 1,319,113 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/23 5,000,000 5,918,300 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/30 2,620,000 2,954,522 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.18 11/15/23 2,250,000 d 2,140,313 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,119,040 University of Central Florida, COP (University of Central Florida Convocation Corporation Master Lease Program) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/18 1,765,000 1,817,791 Georgia3.0% Atlanta, Airport General Revenue 5.00 1/1/20 5,000,000 5,864,100 Atlanta, Water and Wastewater Revenue 6.00 11/1/26 1,640,000 1,979,496 Atlanta, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/18 1,200,000 1,406,040 Carrollton Payroll Development Authority, RAC (University of West Georgia Athletic Complex, LLC Project) 6.25 6/15/34 3,895,000 4,473,602 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Corp.) 5.63 6/15/38 2,000,000 2,226,020 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 5,000,000 5,911,200 Savannah Economic Development Authority, Revenue (Armstrong Atlantic State University Student Union, LLC Project) (Insured; Assured Guaranty Corp.) 5.00 6/15/32 1,240,000 1,311,920 Idaho1.2% Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) 7.38 6/1/40 5,600,000 6,545,448 Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 2,500,000 2,898,800 Illinois9.3% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; AMBAC) 5.00 1/1/19 2,400,000 2,516,472 Chicago Park District, Limited Tax GO (Insured; Build America Mutual Assurance Company) 5.00 1/1/29 2,895,000 3,324,097 Huntley, Special Service Area Number Nine, Special Tax Bonds (Insured; Assured Guaranty Corp.) 5.10 3/1/28 3,500,000 3,799,670 Illinois, GO 5.50 7/1/38 5,000,000 5,531,000 Illinois, Sales Tax Revenue 5.00 6/15/24 4,270,000 5,088,388 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/31 9,155,000 10,341,213 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 3,250,000 3,793,140 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 1,000,000 1,087,280 Illinois Finance Authority, Revenue (The Carle Foundation) 5.00 8/15/16 2,200,000 2,364,318 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/27 6,000,000 6,520,260 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/42 3,500,000 3,781,610 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 3,100,000 3,647,119 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 7,600,000 8,902,184 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/27 7,500,000 8,632,350 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 2,500,000 2,772,325 Iowa.7% Iowa Finance Authority, Health Facilities Revenue (UnityPoint Health) 5.00 2/15/31 2,230,000 2,550,897 Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/23 2,500,000 2,959,325 Kentucky2.7% Barbourville, Educational Facilities First Mortgage Revenue (Union College Energy Conservation Project) 5.25 9/1/26 1,000,000 1,013,850 Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 6,250,000 6,880,375 Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 4,000,000 4,571,200 University of Kentucky, General Receipts Bonds 5.25 10/1/17 7,845,000 8,861,634 Louisiana2.0% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.50 8/1/29 2,500,000 2,983,575 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Corp.) 6.00 1/1/23 2,000,000 2,326,020 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 5,000,000 5,274,000 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 4,500,000 4,957,110 Maine.2% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,250,000 1,482,137 Maryland6.7% Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/24 1,520,000 1,821,279 Baltimore, Consolidated Public Improvement GO 5.00 10/15/24 1,480,000 1,739,503 Baltimore, Project Revenue (Wastewater Projects) 5.00 7/1/23 1,000,000 1,178,670 Baltimore, Project Revenue (Wastewater Projects) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 630,000 716,839 Baltimore, Subordinate Project Revenue (Water Projects) 5.75 7/1/39 750,000 866,557 Howard County, COP 8.15 2/15/20 605,000 811,880 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.60 7/1/24 1,500,000 1,532,565 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.75 7/1/34 3,000,000 3,063,750 Maryland, GO (State and Local Facilities Loan) 5.00 8/1/22 3,000,000 3,686,670 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 1,145,000 1,147,095 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 2,000,000 2,159,180 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,079,590 Maryland Economic Development Corporation, LR (Maryland Public Health Laboratory Project) 5.00 6/1/20 1,000,000 1,184,430 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,974,550 Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 2,000,000 2,214,580 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Projects) 5.75 6/1/33 1,000,000 1,075,900 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 5.00 7/1/23 835,000 969,134 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) (Prerefunded) 6.75 7/1/19 2,500,000 b 3,123,725 Maryland Health and Higher Educational Facilities Authority, Revenue (Charlestown Community Issue) 6.13 1/1/30 1,250,000 1,416,837 Maryland Health and Higher Educational Facilities Authority, Revenue (Goucher College Issue) 5.00 7/1/34 1,000,000 1,112,960 Maryland Health and Higher Educational Facilities Authority, Revenue (Greater Baltimore Medical Center Issue) 5.38 7/1/26 1,500,000 1,724,670 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/26 1,630,000 1,725,306 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Insured; National Public Finance Guarantee Corp.) 7.00 7/1/22 3,890,000 4,718,064 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) 6.00 1/1/38 3,005,000 3,298,558 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 5.75 1/1/38 2,500,000 2,628,925 Prince Georges County, Special Obligation Revenue (National Harbor Project) 5.20 7/1/34 3,000,000 3,015,840 University System of Maryland, Auxiliary Facility and Tuition Revenue 5.00 4/1/26 1,000,000 1,156,700 Massachusetts1.6% Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,514,750 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/25 2,175,000 2,494,573 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 2,013,602 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/23 2,000,000 2,359,360 Michigan5.1% Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,055,000 c 944,341 Detroit Community High School, Public School Academy Revenue 5.65 11/1/25 990,000 805,078 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 1,215,000 883,244 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,194,740 Huron Valley School District, GO Unlimited Tax (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/18 6,270,000 c 5,951,170 Kent County, Airport Revenue (Gerald R. Ford International Airport) 5.00 1/1/26 4,555,000 4,915,847 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 2,956,675 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 2,500,000 2,963,300 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,500,000 1,673,520 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/32 3,000,000 3,321,330 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 1,520,000 1,671,194 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 6.50 10/1/30 2,265,000 2,029,780 Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; National Public Finance Guarantee Corp.) 6.95 9/1/22 2,000,000 2,644,160 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) (Escrowed to Maturity) 7.00 11/1/15 3,700,000 3,929,104 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/22 3,000,000 3,412,380 Minnesota4.9% Mahtomedi Independent School District Number 832, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 2/1/17 1,275,000 c 1,256,385 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Corp.) 6.50 11/15/38 3,000,000 3,516,990 Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue 5.00 1/1/26 1,000,000 1,156,950 Minnesota, 911 Revenue (Public Safety Radio Communications System Project) 5.00 6/1/25 1,000,000 1,146,500 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 150,000 150,648 Minnesota Higher Education Facilities Authority, Revenue (Carleton College) 5.00 3/1/30 1,000,000 1,124,120 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 4/1/29 1,000,000 1,079,810 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/29 1,500,000 1,672,500 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/39 1,700,000 1,890,808 Northern Municipal Power Agency, Electric System Revenue 5.00 1/1/20 2,500,000 2,928,025 Northfield, HR 5.38 11/1/31 1,240,000 1,285,223 Rochester, Health Care Facilities Revenue (Mayo Clinic) 4.50 11/15/21 1,000,000 1,161,060 Rochester, Health Care Facilities Revenue (Mayo Clinic) 5.00 11/15/38 1,000,000 1,138,140 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty Corp.) 5.50 5/1/39 2,000,000 2,220,140 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/30 1,000,000 1,114,420 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/39 3,000,000 3,379,440 Saint Paul Housing and Redevelopment Authority, Recreational Facility LR (Jimmy Lee Recreational Center) 5.00 12/1/32 750,000 809,798 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/25 4,505,000 c 3,382,489 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/26 4,625,000 c 3,364,318 University of Minnesota Regents, GO 5.00 12/1/24 1,000,000 1,183,900 University of Minnesota Regents, GO 5.00 12/1/36 1,500,000 1,704,075 Vadnais Heights Economic Development Authority, Recovery Zone Facility LR (Community and Recreational Sports Facilities Project) 5.25 2/1/41 2,460,000 e 147,354 Willmar, GO, HR (Rice Memorial Hospital Project) 5.00 2/1/24 1,000,000 1,169,130 Missouri.6% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (SSM Health Care) 5.00 6/1/29 4,000,000 4,661,120 Nevada.4% Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/42 2,500,000 2,790,275 New Hampshire.2% New Hampshire Business Finance Authority, PCR (The United Illuminating Company Project) (Insured; AMBAC) 0.31 10/1/33 1,920,000 d 1,771,200 New Jersey1.2% New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/29 1,000,000 1,158,950 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 100,000 106,660 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/29 5,000,000 5,676,100 New Jersey Turnpike Authority, Turnpike Revenue (Escrowed to Maturity) 6.50 1/1/16 65,000 69,407 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.11 1/1/30 2,500,000 d 2,331,250 New Mexico.6% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.86 8/1/19 5,000,000 d 5,029,950 New York6.9% Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,858,000 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 2,153,530 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,854,150 New York City, GO 5.00 4/1/23 2,055,000 2,445,779 New York City, GO 5.00 8/1/24 2,930,000 3,512,162 New York City, GO 5.00 3/1/25 3,300,000 3,970,989 New York City, GO 5.00 8/1/25 3,510,000 4,142,291 New York City, GO 5.00 8/1/25 2,500,000 2,992,350 New York City, GO 5.00 8/1/28 1,000,000 1,139,630 New York City, GO 5.00 10/1/36 2,500,000 2,826,575 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 2,500,000 2,851,775 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 4,000,000 f 4,081,760 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) (Insured; National Public Finance Guarantee Corp.) 0.43 4/1/34 2,100,000 d 1,987,125 New York State Thruway Authority, General Revenue 5.00 1/1/27 2,000,000 2,385,500 Port Authority of New York and New Jersey (Consolidated Bonds, 184th Series) 5.00 9/1/39 5,000,000 5,751,250 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/19 4,000,000 4,738,640 North Carolina1.7% Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 1,981,811 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) 5.00 6/1/26 1,000,000 1,063,110 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.00 1/1/22 1,000,000 1,247,860 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) 6.25 12/1/33 2,250,000 2,591,708 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) (Escrowed to Maturity) 0.00 11/1/16 3,055,000 c 3,018,096 Orange Water and Sewer Authority, Water and Sewer System Revenue 5.00 7/1/31 1,000,000 1,074,160 Raleigh, Combined Enterprise System Revenue (Prerefunded) 5.00 3/1/16 1,175,000 b 1,244,948 University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) 5.00 10/1/34 1,000,000 1,128,640 Ohio7.8% Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) 5.25 9/1/27 2,500,000 2,858,550 American Municipal Power, Inc., Revenue (American Municipal Power Fremont Energy Center Project) 5.00 2/15/21 375,000 443,340 Butler County, Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 6.38 4/1/36 2,000,000 2,346,720 Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 3,500,000 3,879,435 Cincinnati, EDR (Baldwin 300 Project) 5.00 11/1/28 2,565,000 2,865,515 Cleveland, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/21 7,945,000 9,168,848 Cleveland State University, General Receipts Bonds 5.00 6/1/18 1,170,000 1,324,803 Cleveland-Cuyahoga County Port Authority, Cultural Facility Revenue (The Cleveland Museum of Art Project) 5.00 10/1/22 2,500,000 2,889,100 Cuyahoga Community College District, General Receipts Bonds 5.00 8/1/25 2,500,000 2,878,825 Hamilton County, Sewer System Revenue (The Metropolitan Sewer District of the Greater Cincinnati) 5.00 12/1/30 1,000,000 1,191,350 Hilliard City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/14 1,655,000 c 1,654,967 Kent State University, General Receipts Bonds (Insured; Assured Guaranty Corp.) 5.00 5/1/25 2,000,000 2,289,120 Lucas County, HR (ProMedica Healthcare Obligated Group) 5.75 11/15/31 1,200,000 1,438,080 Miami University, General Receipts Revenue Bonds 5.00 9/1/22 2,140,000 2,536,178 Ohio, Capital Facilities Lease-Appropriation Revenue (Mental Health Facilities Improvement Fund Projects) 5.00 2/1/24 1,800,000 2,075,688 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Case Western Reserve University Project) 6.25 10/1/16 1,000,000 1,107,620 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 5.50 1/1/43 3,000,000 3,303,240 Ohio Higher Educational Facility Commission, Revenue (Case Western Reserve University Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/25 2,985,000 3,728,534 Ohio State University, General Receipts Bonds (Escrowed to Maturity) 5.00 12/1/23 40,000 49,772 Ohio Turnpike and Infrastructure Commission, Junior Lien Turnpike Revenue (Infrastructure Projects) 5.25 2/15/39 2,000,000 2,297,880 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.50 2/1/25 1,860,000 f 1,891,062 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5.50 5/15/28 2,135,000 2,272,152 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/28 1,500,000 1,696,980 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/29 1,000,000 1,129,270 University of Toledo, General Receipts Bonds 5.00 6/1/24 1,665,000 1,892,339 Wright State University, General Receipts Bonds 5.00 5/1/22 1,000,000 1,166,390 Oklahoma.2% Tulsa Industrial Authority, Student Housing Revenue (The University of Tulsa) 5.25 10/1/26 1,135,000 1,184,475 Oregon.2% Oregon, GO (Alternate Energy Project) 6.00 10/1/26 1,400,000 1,644,076 Pennsylvania1.8% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,600,000 3,052,400 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 2,000,000 2,097,780 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 5.00 12/1/32 1,000,000 1,092,860 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,872,600 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,450,000 2,561,794 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 1,730,000 1,927,999 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 270,000 b 314,577 South Carolina1.4% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 2,500,000 2,821,500 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 7,500,000 8,335,050 Texas5.1% Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) (Escrowed to Maturity) 6.25 12/15/17 2,170,000 2,259,491 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/35 3,000,000 3,331,680 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/31 3,000,000 3,386,910 McKinney, Tax and Limited Pledge Waterworks and Sewer System Revenue, Certificates of Obligation (Insured; AMBAC) 5.00 8/15/26 1,300,000 1,368,978 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/28 2,325,000 c 1,182,820 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 0.00 8/15/15 2,350,000 b,c 1,204,046 Montgomery Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/25 1,315,000 1,387,627 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.63 1/1/33 5,000,000 5,547,800 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 1,500,000 1,674,255 Pearland Economic Development Corporation, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 1,035,000 1,076,441 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 5,000,000 5,587,400 San Antonio, Electric and Gas Systems Revenue (Escrowed to Maturity) 5.50 2/1/20 255,000 309,124 San Antonio, Water System Revenue 5.00 5/15/36 4,000,000 4,524,040 Schertz-Cibolo Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 2/1/32 5,545,000 c 2,224,432 Socorro Independent School District, Unlimited Tax Bonds (Permament School Fund Guarantee Program) 5.00 8/15/27 3,705,000 4,513,653 Virginia1.3% Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.50 7/1/25 1,000,000 1,214,640 Chesterfield County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 5/1/23 1,000,000 1,113,050 Middle River Regional Jail Authority, Jail Facility Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 5/15/19 1,200,000 1,213,956 Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,237,400 Norfolk, Water Revenue 5.00 11/1/25 1,000,000 1,138,140 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 665,000 704,927 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) (Prerefunded) 5.00 6/1/16 215,000 b 230,117 Virginia Housing Development Authority, Rental Housing Revenue 5.50 6/1/30 1,000,000 1,080,360 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 2,000,000 2,368,240 Washington2.4% Seattle, Drainage and Wastewater Improvement Revenue 5.00 5/1/23 4,965,000 6,079,543 Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program - Toll Revenue) 5.00 6/1/33 2,255,000 2,586,711 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) (Prerefunded) 6.25 8/1/18 3,485,000 b 4,152,761 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/42 5,000,000 5,522,850 West Virginia.7% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 4,500,000 5,075,010 Wisconsin.6% Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 2,000,000 2,354,640 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.25 4/15/35 2,000,000 2,235,300 U.S. Related1.5% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,500,000 c 924,125 Guam, Business Privilege Tax Revenue 5.00 1/1/42 1,000,000 1,083,970 Guam, Business Privilege Tax Revenue 5.13 1/1/42 860,000 939,447 Guam Waterworks Authority, Water and Wastewater System Revenue (Prerefunded) 5.88 7/1/15 2,900,000 b 2,996,106 Guam Waterworks Authority, Water and Wastewater System Revenue (Prerefunded) 6.00 7/1/15 1,000,000 b 1,033,880 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 4,000,000 4,474,480 Total Long-Term Municipal Investments (cost $700,224,124) Short-Term Municipal Coupon Maturity Principal Investments.2% Rate (%) Date Amount ($) Value ($) California.2% California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.02 12/1/14 1,000,000 g 1,000,000 Michigan.0% University of Michigan Regents, General Revenue 0.02 12/1/14 200,000 g 200,000 Total Short-Term Municipal Investments (cost $1,200,000) Total Investments (cost $701,424,124) % Cash and Receivables (Net) % Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate securityinterest rate subject to periodic change. e Non-income producingsecurity in default. f Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2014, these securities were valued at $5,972,822 or .8% of net assets. g Variable rate demand note - rate shown is the interest rate in effect at November 30, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2014, net unrealized appreciation on investments was $62,794,446 of which $65,579,784 related to appreciated investment securities and $2,785,338 related to depreciated investment securities. At November 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of November 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 764,218,570 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus BASIC Municipal Money Market Fund November 30, 2014 (Unaudited) Coupon Maturity Principal Short-Term Investments100.0% Rate (%) Date Amount ($) Value ($) Alabama1.6% Alabama, GO Notes, Refunding 4.00 6/1/15 100,000 101,865 Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.08 12/7/14 1,000,000 a,b 1,000,000 Colorado1.9% Colorado Health Facilities Authority, Revenue (Arapahoe House Project) (LOC; Wells Fargo Bank) 0.14 12/7/14 300,000 a 300,000 Colorado Housing and Finance Authority, Multi-Family/Project Bonds (Liquidity Facility; FHLB) 0.04 12/7/14 1,000,000 a 1,000,000 Florida1.4% Florida Development Finance Corporation, IDR (R.L. Smith Investments, LLC Project) (LOC; Branch Banking and Trust Co.) 0.16 12/7/14 790,000 a,b 790,000 Florida Water Pollution Control Financing Corporation, Water Pollution Control Revenue 4.00 1/15/15 100,000 100,457 Jacksonville Electric Authority, Water and Sewer System Revenue (LOC; Sumitomo Mitsui Banking Corporation) 0.04 12/7/14 100,000 a 100,000 Georgia3.1% Atlanta Urban Residental Finance Authority, MFHR (West End Housing Development Project) (LOC; FNMA) 0.19 12/7/14 500,000 a 500,000 DeKalb Private Hospital Authority, RAC (Children's Healthcare of Atlanta, Inc. Project) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.09 12/7/14 300,000 a 300,000 Gwinnett County Development Authority, IDR (KMD Group, LLC Project) (LOC; Branch Banking and Trust Co.) 0.18 12/7/14 1,330,000 a,b 1,330,000 Illinois19.7% Des Plaines, IDR (Montana Metals Products Properties, L.L.C. Project) (LOC; JPMorgan Chase Bank) 0.49 12/7/14 475,000 a,b 475,000 Illinois Educational Facilities Authority, Revenue (Field Museum of National History) (LOC; Northern Trust Company) 0.07 12/7/14 1,000,000 a 1,000,000 Illinois Finance Authority, IDR (Pollmann North America, Inc. Project) (LOC; PNC Bank NA) 0.11 12/7/14 2,410,000 a,b 2,410,000 Illinois Finance Authority, Revenue (INX International Ink Company Project) (LOC; JPMorgan Chase Bank) 0.09 12/7/14 1,800,000 a,b 1,800,000 Illinois Housing Development Authority, MFHR (Mattoon Towers Project) (LOC; FHLB) 0.13 12/7/14 2,760,000 a 2,760,000 Lake County, IDR (Northpoint Associates, L.L.C. Project) (LOC; Northern Trust Company) 0.09 12/7/14 2,200,000 a,b 2,200,000 Libertyville, Industrial Project Revenue (Fabrication Technologies, Inc. Project) (LOC; Bank of America) 0.20 12/7/14 1,525,000 a,b 1,525,000 Upper Illinois River Valley Development Authority, IDR (Cathy Asta Enterprises, LLC Project) (LOC; Bank of America) 0.19 12/7/14 1,335,000 a,b 1,335,000 Indiana2.9% Indiana Bond Bank, Advance Funding Program Notes (Liquidity Facility; JPMorgan Chase Bank) 1.25 1/6/15 1,000,000 1,000,983 Vigo County, EDR (Wabash Valley Packaging Corporation/Phoenix Projects, LLC Project) (LOC; Wells Fargo Bank) 0.24 12/7/14 1,000,000 a,b 1,000,000 Kentucky1.5% Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.00 8/1/15 1,000,000 1,005,127 Louisiana3.7% Ascension Parish Revenue (BASF Corporation Project) 0.14 12/7/14 2,500,000 a,b 2,500,000 Maine.9% Gorham, Revenue (Montalvo Properties, LLC Project) (LOC; TD Bank) 0.15 12/7/14 590,000 a,b 590,000 Maryland2.9% Maryland Economic Development Corporation, Revenue (Chesapeake Advertising Facility) (LOC; M&T Trust) 0.29 12/7/14 1,090,000 a 1,090,000 Maryland Industrial Development Financing Authority, EDR (Hardwire, LLC Project) (LOC; Bank of America) 0.20 12/7/14 900,000 a,b 900,000 Michigan.6% Michigan Strategic Fund, LOR (Lions Bear Lake Camp Project) (LOC; PNC Bank NA) 0.13 12/7/14 390,000 a,b 390,000 Minnesota8.6% Jenkins, IDR (Pequot Tool and Manufacturing, Inc. Project) (LOC; Wells Fargo Bank) 0.24 12/7/14 250,000 a,b 250,000 Minneapolis, GO Notes (Various Purpose) 2.00 12/1/14 420,000 420,000 Minneapolis, MFHR (Seven Corners Apartments Project) (LOC; Wells Fargo Bank) 0.14 12/7/14 240,000 a 240,000 Minnesota Rural Water Finance Authority, Public Projects Construction Notes 1.00 1/1/15 1,200,000 1,200,783 Minnesota Rural Water Finance Authority, Public Projects Construction Notes 1.00 12/1/15 1,000,000 1,007,484 Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 0.23 12/7/14 2,775,000 a,b 2,775,000 Missouri2.3% Bridgeton Industrial Development Authority, Private Activity Revenue (Formtek Metal Processing, Inc. Project) (LOC; Bank of America) 0.20 12/7/14 500,000 a,b 500,000 Missouri Development Finance Board, IDR (Duke Manufacturing Company Project) (LOC; Bank of America) 0.20 12/7/14 500,000 a,b 500,000 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue, Refunding (State Revolving Funds Programs) 5.00 1/1/15 275,000 276,091 Springfield Industrial Development Authority, MFHR, Refunding (Pebblecreek Apartments Project) (LOC; FHLB) 0.14 12/7/14 285,000 a 285,000 Nevada1.5% Nevada Housing Division, Multi-Unit Housing Revenue (Help Owens 2 Apartments) (LOC; Citibank NA) 0.08 12/7/14 1,000,000 a 1,000,000 New Hampshire2.2% Merrimack County, GO Notes, TAN 1.00 12/30/14 500,000 500,299 Rockingham County, GO Notes, TAN 0.50 12/19/14 1,000,000 1,000,167 New Jersey3.7% Hamilton Township, GO Notes, BAN 1.00 6/3/15 1,000,000 1,002,770 Monroe Township, GO Notes, BAN 1.00 2/6/15 1,000,000 1,001,391 Stafford Township, GO Notes, BAN (General Improvement and Water/Sewer Utility) 1.00 5/18/15 500,000 501,512 North Carolina.5% Charlotte, Water and Sewer System Revenue 5.50 7/1/15 300,000 309,176 Ohio1.5% Union Township, GO Notes, BAN (Various Purpose) 1.00 9/9/15 1,000,000 1,004,230 Oklahoma2.9% Oklahoma Turnpike Authority, Turnpike System Second Senior Revenue, Refunding (Citigroup ROCS, Series RR II R-11985) (Liquidity Facility; Citibank NA) 0.08 12/7/14 2,000,000 a,c,d 2,000,000 Oregon1.3% Oregon, EDR (Oregon Precision Industries, Inc. Project) (LOC; Bank of America) 0.20 12/7/14 875,000 a,b 875,000 Pennsylvania13.2% Luzerne County Industrial Development Authority, IDR (PennSummit Tubular LLC Project) (LOC; Wells Fargo Bank) 0.19 12/7/14 800,000 a,b 800,000 Montgomery County Industrial Development Authority, Revenue (Recigno Laboratories, Inc. Project) (LOC; Wells Fargo Bank) 0.24 12/7/14 1,445,000 a,b 1,445,000 Pennsylvania Economic Development Financing Authority, EDR (Gish Logging, Inc. Project) (LOC; PNC Bank NA) 0.19 12/7/14 300,000 a,b 300,000 Pennsylvania Economic Development Financing Authority, EDR (Philadelphia Area Independent School Business Officers Association Financing Program - Plymouth Meeting Friends School Project) (LOC; PNC Bank NA) 0.13 12/7/14 500,000 a,b 500,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.19 12/7/14 4,200,000 a 4,200,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Association of Independent Colleges and Universities of Pennsylvania Financing Program - Moore College of Art and Design Project) (LOC; PNC Bank NA) 0.06 12/7/14 1,150,000 a 1,150,000 Upper Dauphin Industrial Development Authority, Revenue (Pennsylvania Independent Colleges and University Research Center Project) (LOC; M&T Trust) 0.17 12/7/14 600,000 a 600,000 South Carolina.1% Charleston, GO Notes 3.00 3/1/15 100,000 100,683 Texas11.9% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.09 12/7/14 2,700,000 a 2,700,000 Deutsche Bank Spears/Lifers Trust (Series DBE-482) (Red River Education Financing Corporation, Higher Education Revenue (Texas Christian University Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.20 12/7/14 4,000,000 a,c,d 4,000,000 Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children's Hospital Project) (Citigroup ROCS, Series RR II R-11821) (Liquidity Facility; Citibank NA) 0.10 12/7/14 1,000,000 a,c,d 1,000,000 Harris County Health Facilities Development Corporation, Revenue, Refunding (The Methodist Hospital System) 0.04 12/1/14 50,000 a 50,000 Lamar Consolidated Independent School District, Unlimited Tax Schoolhouse Bonds, Refunding (LOC; Permanent School Fund Guarantee Program) 5.25 2/15/15 200,000 202,039 Splendora Higher Education Facilities Corporation, Revenue (Fort Bend Baptist Academy Project) (LOC; Wells Fargo Bank) 0.14 12/7/14 200,000 a 200,000 Washington6.0% Port of Chehalis Industrial Development Corporation, Industrial Revenue (JLT Holding, LLC Project) (LOC; Wells Fargo Bank) 0.19 12/7/14 1,930,000 a,b 1,930,000 Washington Economic Development Finance Authority, EDR (Skagit Valley Publishing Project) (LOC; U.S. Bank NA) 0.19 12/7/14 1,585,000 a,b 1,585,000 Washington Housing Finance Commission, Nonprofit Housing Revenue (Nikkei Manor Project) (LOC; Bank of America) 0.20 12/7/14 600,000 a 600,000 Wisconsin4.1% Oak Creek, GO Promissory Notes 2.00 4/1/15 500,000 502,945 River Falls, IDR (M & O Properties, LLC Project) (LOC; U.S. Bank NA) 0.15 12/7/14 645,000 a,b 645,000 Waupaca, IDR (Gusmer Enterprises, Inc. Project) (LOC; Wells Fargo Bank) 0.24 12/7/14 1,675,000 a,b 1,675,000 Total Investments (cost $68,338,002) % Cash and Receivables (Net) .0 % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at November 30, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At November 30, 2014, the fund had $32,025,000 or 46.8% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from industrial revenue. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2014, these securities amounted to $7,000,000 or 10.2% of net assets. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At November 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of November 30, 2014 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 68,338,002 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus High Yield Municipal Bond Fund November 30, 2014 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.6% Rate (%) Date Amount ($) Value ($) Alabama4.4% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 1,500,000 1,824,450 Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 1,500,000 1,512,585 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 5,000,000 a 3,356,450 Alaska2.7% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/32 1,000,000 824,500 Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 4,150,000 3,176,369 Arizona7.0% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 3,000,000 3,453,630 Pima County Industrial Development Authority, Education Facilities Revenue (Sonoran Science Academy Tucson Project) 5.75 12/1/37 2,750,000 2,674,815 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,000,000 2,705,250 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 1,500,000 1,714,425 California11.8% California, GO (Various Purpose) 6.50 4/1/33 2,000,000 2,443,760 California Municipal Finance Authority, Revenue (Southwestern Law School) 6.50 11/1/31 1,000,000 1,241,020 California State Public Works Board, LR (Various Capital Projects) 5.13 10/1/31 1,000,000 1,150,860 California Statewide Communities Development Authority, Revenue (Bentley School) 7.00 7/1/40 1,075,000 1,215,449 California Statewide Communities Development Authority, Revenue (California Baptist University) 6.38 11/1/43 2,000,000 2,264,920 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 1,000,000 1,187,400 Placentia-Yorba Linda Unified School District, GO 0.00 8/1/49 11,605,000 b 2,344,558 San Buenaventura, Revenue (Community Memorial Health System) 7.50 12/1/41 1,500,000 1,802,865 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (Mission Bay South Redevelopment Project) 6.63 8/1/39 2,000,000 2,321,060 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 2,200,000 1,785,916 Connecticut2.0% Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 1,500,000 1,728,180 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 1,235,000 1,237,334 Florida6.9% Davie, Educational Facilities Revenue (Nova Southeastern University Project) 5.63 4/1/43 1,000,000 1,129,750 Florida Development Finance Corporation, Educational Facilities Revenue (Miami Arts Charter School Project) 5.88 6/15/34 1,250,000 c 1,263,600 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.25 9/1/27 1,000,000 c 1,080,680 Mid-Bay Bridge Authority, Springing Lien Revenue 7.25 10/1/34 1,500,000 1,839,000 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 4,000,000 d 1,200,080 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 2,500,000 2,797,600 Village Community Development District Number 10, Special Assessment Revenue 6.00 5/1/44 1,000,000 1,110,450 Georgia1.2% Atlanta, Water and Wastewater Revenue 6.00 11/1/27 1,500,000 1,807,350 Illinois9.3% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.63 1/1/35 1,240,000 1,415,882 Chicago, GO 5.00 1/1/24 1,000,000 1,067,220 Illinois, GO 5.50 7/1/38 1,000,000 1,106,200 Illinois, Sales Tax Revenue 5.00 6/15/24 1,000,000 1,191,660 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 1,000,000 1,167,120 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 1,500,000 1,630,920 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 0.00 12/15/51 15,000,000 b 2,379,300 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 1,000,000 1,171,340 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.50 4/1/31 1,000,000 1,152,400 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 1,500,000 1,663,395 Iowa2.4% Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 2,500,000 2,645,200 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 1,000,000 898,640 Louisiana5.6% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 4,867,000 d 1,703,450 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 1,500,000 1,702,335 Louisiana Public Facilities Authority, Revenue (SUSLA Facilities, Inc. Project) 5.75 7/1/39 3,900,000 c 3,931,434 New Orleans, Water Revenue 5.00 12/1/34 1,000,000 1,118,120 Maine1.2% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,500,000 1,778,565 Maryland2.2% Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 3,000,000 3,321,870 Michigan7.1% Charyl Stockwell Academy, COP 5.90 10/1/35 2,080,000 2,061,592 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 1,000,000 1,068,460 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,000,000 2,028,240 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 500,000 592,660 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/32 1,000,000 1,107,110 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/36 500,000 546,365 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 2,000,000 2,000,600 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) (Prerefunded) 8.25 9/1/18 1,000,000 e 1,273,030 Minnesota1.2% Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 5.75 11/15/21 1,750,000 1,815,678 New Jersey5.2% New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 5.13 9/15/23 1,000,000 1,075,240 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 1,000,000 922,090 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/41 4,000,000 b 921,680 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 6,360,000 4,867,880 New Mexico1.6% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.25 6/1/40 2,200,000 2,458,654 New York3.1% New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 1,000,000 1,095,560 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 1,500,000 c 1,530,660 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 1,000,000 1,064,090 Niagara Area Development Corporation, Solid Waste Disposal Facility Revenue (Covanta Energy Project) 5.25 11/1/42 1,000,000 1,030,200 North Carolina.7% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) 6.13 11/1/38 1,000,000 1,099,310 Ohio1.0% Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 6.00 12/1/42 1,500,000 1,546,095 Oregon.7% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 1,000,000 1,087,940 Pennsylvania2.9% Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 1,020,000 1,069,868 JPMorgan Chase Putters/Drivers Trust (Series 3916) Non-recourse (Geisinger Authority, Health System Revenue (Geisinger Health System)) 5.13 6/1/35 2,000,000 c,f 2,194,400 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,104,620 Texas10.8% Austin Convention Enterprises, Inc., Convention Center Hotel First Tier Revenue (Insured; XLCA) 5.25 1/1/18 1,000,000 1,063,370 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 6.00 12/1/30 1,000,000 1,157,390 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 4.50 12/1/44 1,500,000 1,500,000 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 6.13 7/15/17 700,000 702,310 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 6.50 7/15/30 1,500,000 1,697,115 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) 6.25 8/15/39 2,250,000 2,563,200 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 1,175,000 1,312,252 North Texas Tollway Authority, Second Tier System Revenue (Prerefunded) 6.13 1/1/16 3,700,000 e 3,935,357 Texas Public Finance Authority, Charter School Finance Corporation, Education Revenue (Burnham Wood Charter School Project) 6.25 9/1/36 2,250,000 2,317,117 Vermont.5% Burlington, Airport Revenue 3.50 7/1/18 745,000 757,449 Virginia2.1% Chesterfield County Economic Development Authority, Retirement Facilities First Mortgage Revenue (Brandermill Woods Project) 5.13 1/1/43 1,000,000 1,030,660 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.25 7/1/19 1,980,000 2,171,862 Washington2.0% Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.60 9/1/25 1,675,000 1,683,358 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.75 9/1/30 1,250,000 1,255,212 Wisconsin.7% Public Finance Authority of Wisconsin, Senior Living Revenue (Rose Villa Project) 3.75 11/15/19 1,000,000 1,009,390 U.S. Related1.3% Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 1,765,000 1,958,179 Total Investments (cost $140,325,818) % Cash and Receivables (Net) % Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2014, these securities were valued at $10,000,774 or 6.6% of net assets. d Non-income producingsecurity in default. e These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. f Collateral for floating rate borrowings. At November 30, 2014, net unrealized appreciation on investments was $6,589,782 of which $12,981,652 related to appreciated investment securities and $6,391,870 related to depreciated investment securities. At November 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of November 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 145,715,520 1,200,080 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS MUNICIPAL FUNDS, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 22, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 22, 2015 By: /s/ James Windels James Windels Treasurer Date: January 22, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
